  Case 17-27306         Doc 48     Filed 03/04/19 Entered 03/04/19 09:41:01              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-27306
         PHILLIP J CALDAMONE
         LISA M CALDAMONE
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/12/2017.

         2) The plan was confirmed on 01/16/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/29/2019.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-27306        Doc 48       Filed 03/04/19 Entered 03/04/19 09:41:01                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $3,384.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $3,384.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,236.10
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $147.90
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,384.00

Attorney fees paid and disclosed by debtor:                  $500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Aegis Ambulatory Anes            Unsecured          29.58           NA              NA            0.00       0.00
AFFIRM INC                       Unsecured         593.00           NA              NA            0.00       0.00
ALLY FINANCIAL                   Unsecured      9,535.00            NA              NA            0.00       0.00
ALLY FINANCIAL                   Secured       17,685.00     27,012.81        27,512.81           0.00       0.00
BARCLAYS BANK DELAWARE           Unsecured         478.00           NA              NA            0.00       0.00
CACH                             Unsecured     14,000.00     12,420.21        12,420.21           0.00       0.00
CAPITAL ONE NA                   Unsecured          35.00        230.75          230.75           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA       1,065.40        1,065.40           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Priority          769.00           NA              NA            0.00       0.00
CREDIT FIRST                     Unsecured         996.00      1,049.70        1,049.70           0.00       0.00
DISCOVER BANK                    Unsecured      1,393.00       1,488.85        1,488.85           0.00       0.00
FIRST INVESTORS FINANCIAL SVC    Unsecured      6,803.00            NA              NA            0.00       0.00
FIRST INVESTORS FINANCIAL SVC    Secured        9,330.00     15,520.06        15,520.06           0.00       0.00
FORTIVA                          Unsecured      2,352.00            NA              NA            0.00       0.00
FREEDOM MORTGAGE CORP            Secured              NA       4,621.49        4,621.49           0.00       0.00
FREEDOM MORTGAGE CORP            Secured      198,061.00    195,741.45       200,362.94           0.00       0.00
GAVANI & KANURA                  Unsecured         214.12           NA              NA            0.00       0.00
Harris & Harris LTD              Unsecured         243.54           NA              NA            0.00       0.00
ICARE                            Unsecured      1,015.11            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       2,283.00       1,754.40        1,754.40           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         548.40          548.40           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         792.00        792.01          792.01           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         776.00        776.30          776.30           0.00       0.00
LEWNER ROSALIE                   Unsecured      4,480.00            NA              NA            0.00       0.00
LEWNER ROSALIE                   Unsecured      4,477.00            NA              NA            0.00       0.00
LEWNER ROSALIE                   Unsecured     10,802.00            NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured      1,738.00       1,850.16        1,850.16           0.00       0.00
LVNV FUNDING                     Unsecured      1,705.00       1,807.42        1,807.42           0.00       0.00
MR AMAZING LOANS                 Unsecured            NA       4,541.87        4,541.87           0.00       0.00
NCB MANAGEMENT SERVICES INC      Unsecured      3,917.00       3,917.00        3,917.00           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,298.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-27306         Doc 48     Filed 03/04/19 Entered 03/04/19 09:41:01                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                                Class   Scheduled        Asserted      Allowed         Paid          Paid
PRA RECEIVABLES MGMT            Unsecured      2,075.00         2,020.17      2,020.17           0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         884.00          928.10        928.10           0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         608.00          647.10        647.10           0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         606.00          678.50        678.50           0.00        0.00
QUANTUM3 GROUP LLC              Unsecured         900.00          947.25        947.25           0.00        0.00
QUANTUM3 GROUP LLC              Unsecured         535.00          585.34        585.34           0.00        0.00
QUANTUM3 GROUP LLC              Unsecured      1,624.00         1,695.82      1,695.82           0.00        0.00
VILLAGE OF LOMBARD              Priority          357.50             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                $200,362.94                   $0.00                $0.00
      Mortgage Arrearage                                $4,621.49                   $0.00                $0.00
      Debt Secured by Vehicle                          $43,032.87                   $0.00                $0.00
      All Other Secured                                     $0.00                   $0.00                $0.00
TOTAL SECURED:                                        $248,017.30                   $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                $0.00                $0.00
       Domestic Support Ongoing                                $0.00                $0.00                $0.00
       All Other Priority                                  $1,754.40                $0.00                $0.00
TOTAL PRIORITY:                                            $1,754.40                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $37,990.35                   $0.00                $0.00


Disbursements:

       Expenses of Administration                               $3,384.00
       Disbursements to Creditors                                   $0.00

TOTAL DISBURSEMENTS :                                                                            $3,384.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-27306         Doc 48      Filed 03/04/19 Entered 03/04/19 09:41:01                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/04/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
